Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 11, 2019

                                    No. 04-19-00152-CV

                                  George L. HACHAR Jr.,
                                         Appellant

                                              v.

                                     Heydar KHALEDI,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVF-000089-D2
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER
       Appellants’ brief is due on April 11, 2019. See TEX. R. APP. P. 38.6(a). Before the due
date, Appellants filed a motion for a fourteen-day extension of time to file the brief.
       Appellants’ motion is GRANTED. Appellants’ brief is due on April 25, 2019.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court